Exhibit 10.1



ESCROW AGREEMENT

ESCROW AGREEMENT (“Agreement”) dated __________ 2015 by and among Wins Finance
Holdings Inc., a Cayman Islands exempted company (“Surviving Pubco”), the
representative (the “Representative”), as representative of the former
shareholders (the “Company Shareholders”) of Wins Finance Group Limited (the
“Company”), and Continental Stock Transfer & Trust Company, as escrow agent (the
“Escrow Agent”). Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed to them in the Agreement and Plan of
Reorganization dated as of April 24, 2015 (“Merger Agreement”).

WHEREAS, Surviving Pubco, the Company and the Company Shareholders (which, with
their Permitted Transferees (as defined), are collectively referred to herein as
the “Owners”) have consummated transactions under the Merger Agreement pursuant
to which the Company Shareholders have sold to Surviving Pubco all of the
outstanding common shares of the Company owned by the Company Shareholders in
exchange for certain consideration consisting of cash and a number of ordinary
shares, par value $0.0001 per share, of Surviving Pubco (“Surviving Pubco
Ordinary Shares”).

WHEREAS, pursuant to the Merger Agreement, Surviving Pubco is to be indemnified
in certain respects by the Company Shareholders.

WHEREAS, the parties desire to establish an escrow fund as collateral security
for the indemnification obligations under the Merger Agreement.

The parties agree as follows:

1.             (a)          Concurrently with the execution hereof, each of the
Company Shareholders (or Surviving Pubco, on their behalf) is delivering to the
Escrow Agent, to be held in escrow pursuant to the terms of this Agreement,
share certificates in the amounts set forth in Schedule A hereto issued in the
name of such Company Shareholder representing a portion of the Surviving Pubco
Ordinary Shares issued to such Company Shareholder pursuant to the Merger
Agreement, together with two (2) assignments (separate from certificate)
executed in blank by such Company Shareholder, with medallion signature
guarantees. The Surviving Pubco Ordinary Shares represented by the share
certificates so delivered by the Company Shareholders to the Escrow Agent are
herein referred to in the aggregate as the “Escrow Fund.” The Escrow Agent shall
maintain a separate account for each Company Shareholder, and, subsequent to any
transfer permitted pursuant to Paragraph 1(d) hereof, for each Permitted
Transferee for its respective portion of the Escrow Fund.

(b)          The Escrow Agent hereby agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund pursuant to the terms and conditions
hereof. It shall treat the Escrow Fund as a trust fund in accordance with the
terms of this Agreement and not as the property of Surviving Pubco. The Escrow
Agent’s duties hereunder shall terminate upon its distribution of the entire
Escrow Fund in accordance with this Agreement.





 



(c)          Except as herein provided, the Company Shareholders shall retain
all of their rights as shareholders of Surviving Pubco with respect to the
Surviving Pubco Ordinary Shares constituting the Escrow Fund during the period
the Escrow Fund is held by the Escrow Agent (the “Escrow Period”), including,
without limitation, the right to vote their Surviving Pubco Ordinary Shares
included in the Escrow Fund.

(d)          During the Escrow Period, all dividends payable in cash, shares
(except as provided in the following sentence) or other non-cash property with
respect to the Surviving Pubco Ordinary Shares included in the Escrow Fund shall
be paid to the Owners. Notwithstanding the foregoing, if after the date hereof,
the number of outstanding Surviving Pubco Ordinary Shares is increased by a
share dividend payable in Surviving Pubco Ordinary Shares, or by a split up of
the Surviving Pubco Ordinary Shares, or other similar event, then all such
Surviving Pubco Ordinary Shares issued in respect of the Surviving Pubco
Ordinary Shares then comprising the Escrow Fund as a result of such action
(“Dividend Shares”) shall be delivered to the Escrow Agent to hold in accordance
with the terms hereof. As used herein, the term “Escrow Fund” shall be deemed to
include the Dividends Shares distributed thereon, if any.

(e)          During the Escrow Period, no sale, transfer or other disposition
may be made of any or all of the Surviving Pubco Ordinary Shares in the Escrow
Fund except (i) to a Permitted Transferee, (ii) by virtue of the laws of descent
and distribution upon death of any Owner, or (iii) pursuant to a qualified
domestic relations order; provided, however, that such permissive transfers may
be implemented only upon the respective transferee’s written agreement to be
bound by the terms and conditions of this Agreement. As used in this Agreement,
the term “Permitted Transferee” shall mean: (x) the members or shareholders of a
Company Shareholder or their “Immediate Family” (as hereinafter defined); (y) an
entity in which (A) a Company Shareholder and/or its members or shareholders
beneficially own 100% of such entity’s voting and non-voting equity securities,
or (B) a Company Shareholder and/or its members or shareholders are a general
partner and in which such Company Shareholder and/or its members or
shareholder’s beneficially own 100% of all capital accounts of such entity; and
(z) a revocable trust established by any Owner during his or her lifetime for
the benefit of such Owner or for the exclusive benefit of the Owner’s Immediate
Family. As used in this Agreement, the term “Immediate Family” means, with
respect to any Owner that is a natural person, a spouse, parent, lineal
descendants, the spouse of any lineal descendant, and brothers and sisters (or a
trust, all of whose current beneficiaries are members of an Immediate Family of
the Company Shareholder). In connection with and as a condition to each
permitted transfer, the Permitted Transferee shall deliver to the Escrow Agent
an assignment separate from the certificate executed by the transferring Company
Shareholder, with medallion signature guaranty, or where applicable, an order of
a court of competent jurisdiction, evidencing the transfer of shares to the
Permitted Transferee, together with two (2) assignments (separate from
certificate) executed in blank by the Permitted Transferee, with medallion
signature guaranties, with respect to the shares transferred to the Permitted
Transferee. Upon receipt of such documents, the Escrow Agent shall deliver to
Surviving Pubco’s transfer agent the original share certificate out of which the
assigned shares are to be transferred, together with the executed assignment
separate from the certificate executed by the transferring Company Shareholder,
or a copy of the applicable court order, and shall request that Surviving Pubco
issue new certificates representing (m) the number of shares, if any, that
continue to be owned by the transferring Company Shareholder, and (n) the number
of shares owned by the Permitted Transferee as the result of such transfer.
Surviving Pubco, the transferring Company Shareholder and the Permitted
Transferee shall cooperate in all respects with the Escrow Agent in documenting
each such transfer and in effectuating the result intended to be accomplished
thereby. During the Escrow Period, no Owner shall pledge or grant a security
interest in such Owner’s Surviving Pubco Ordinary Shares included in the Escrow
Fund or grant a security interest in such Owner’s rights under this Agreement.



-2-

 

2.             (a)          Surviving Pubco may make a claim for indemnification
pursuant to the Merger Agreement (“Indemnification Claim”) against the Escrow
Fund by giving notice (a “Notice”) to the Representative, with a copy to the
Escrow Agent, specifying (i) the provision contained in the Merger Agreement
which it asserts has been breached or otherwise entitles Surviving Pubco to
indemnification, (ii) in reasonable detail, the nature and dollar amount of any
Indemnification Claim, and (iii) whether the Indemnification Claim results from
a Third Party Claim against Surviving Pubco. Furthermore, if the Indemnification
Claim results from a Third Party Claim, the Notice shall specify whether the
Loss may be covered (in whole or in part) under any insurance and the estimated
amount of such Loss which may be covered under such insurance. Surviving Pubco
also shall deliver to the Escrow Agent (with a copy to the Representative),
immediately following delivery to the Escrow Agent of the Notice, a
certification as to the date on which the Notice was delivered to the
Representative.

(b)          If the Representative shall give a notice to Surviving Pubco (with
a copy to the Escrow Agent) (a “Counter Notice”), within 30 days following the
date of receipt (as specified in Surviving Pubco’s certification) by the
Representative of a copy of the Notice, disputing whether the Indemnification
Claim is indemnifiable under the Merger Agreement, Surviving Pubco and the
Representative shall attempt to resolve such dispute by voluntary settlement as
provided in paragraph 2(c) below. If no Counter Notice with respect to an
Indemnification Claim is received by the Escrow Agent from the Representative
within such 30-day period, the Indemnification Claim shall be deemed to be an
Established Claim (as hereinafter defined) for purposes of this Agreement.

(c)          If the Representative delivers a Counter Notice to Surviving Pubco
and the Escrow Agent, Surviving Pubco and the Representative shall, during the
period of 60 days following the delivery of such Counter Notice or such greater
period of time as the parties may agree to in writing (with a copy to the Escrow
Agent), attempt in good faith to resolve the dispute with respect to which the
Counter Notice was given. If Surviving Pubco and the Representative shall reach
a settlement with respect to any such dispute, they shall jointly deliver
written notice of such settlement to the Escrow Agent specifying the terms
thereof. If Surviving Pubco and the Representative shall be unable to reach a
settlement with respect to a dispute, such dispute shall be resolved in
accordance with paragraph 2(d) below.

(d)          If Surviving Pubco and the Representative cannot resolve a dispute
prior to expiration of the 60-day period referred to in paragraph 2(c) above (or
such longer period as the parties may have agreed to in writing), then such
dispute shall be submitted (and either party may submit such dispute) for
resolution in accordance with Section 8.



-3-

 

(e)          As used in this Agreement, “Established Claim” means any (i)
Indemnification Claim deemed established pursuant to the last sentence of
paragraph 2(b) above, (ii) Indemnification Claim resolved in favor of Surviving
Pubco by settlement pursuant to paragraph 2(c) above, resulting in a dollar
award to Surviving Pubco, (iii) Indemnification Claim established by the
decision of an arbitrator pursuant to paragraph 2(d) above, resulting in a
dollar award to Surviving Pubco, (iv) Third Party Claim that has been sustained
by a final determination (after exhaustion of any appeals) of a court of
competent jurisdiction, or (v) Third Party Claim that Surviving Pubco and the
Representative have jointly notified the Escrow Agent has been settled in
accordance with the provisions of the Merger Agreement; provided that,
notwithstanding anything herein, no Indemnification Claim by Surviving Pubco
shall become an Established Claim unless and until the aggregate amount of
indemnification Losses exceeds (i) $2,000,000 (the “Deductible”), in which the
entire amount of such Established Claim(s) shall be payable from the first
dollar.

(f)           (i)          Promptly after an Indemnification Claim becomes an
Established Claim, Surviving Pubco and the Representative shall jointly deliver
a notice to the Escrow Agent (a “Joint Notice”) directing the Escrow Agent to
pay to Surviving Pubco, and the Escrow Agent promptly shall pay from the Escrow
Fund to Surviving Pubco, a whole number of shares (as calculated pursuant to
paragraph 2(f)(ii) below) representing the dollar amount (as rounded pursuant to
paragraph 2(f)(ii) below) of the Established Claim (or, if at such time there
remains in the Escrow Fund less than the full amount so payable, the full amount
remaining in the Escrow Fund).

(ii)         Payment of an Established Claim shall be made from Escrow Shares on
a pro rata basis in whole, not fractional, shares, as rounded pursuant to the
following sentence, from the account maintained on behalf of each Owner. For
purposes of each payment, (x) such shares shall be valued at the “Fair Market
Value” (as defined below) and (y) to the extent that an Owner’s pro rata portion
of an Established Claim which is payable after taking into account the
Deductible results in a fractional number of Surviving Pubco Ordinary Shares,
any fraction of such Surviving Pubco Ordinary Share that is less than one half
of a share will be rounded down to the next whole share and any fraction of such
Surviving Pubco Ordinary Share that is equal to or more than one half of a share
will be rounded up to the next whole share. However, in no event shall the
Escrow Agent be required to calculate Fair Market Value or make a determination
of the number of shares to be delivered to Surviving Pubco in satisfaction of
any Established Claim; rather, such calculation shall be included in and made
part of the Joint Notice. The Escrow Agent shall transfer to Surviving Pubco out
of the Escrow Fund that number of Surviving Pubco Ordinary Shares necessary to
satisfy each Established Claim (after taking into account the Deductible), as
set out in the Joint Notice. Any dispute between Surviving Pubco and the
Representative concerning the calculation of Fair Market Value or the number of
shares necessary to satisfy any Established Claim, or any other dispute
regarding a Joint Notice, shall be resolved between Surviving Pubco and the
Representative in accordance with the procedures specified in paragraph 2(d)
above, and shall not involve the Escrow Agent. Each transfer of shares in
satisfaction of an Established Claim shall be made by the Escrow Agent
delivering to Surviving Pubco one or more share certificates held in each
Owner’s account evidencing not less than such Owner’s pro rata portion of the
aggregate number of shares specified in the Joint Notice, together with
assignments separate from certificate executed in blank by such Owner and
completed by the Escrow Agent in accordance with instructions included in the
Joint Notice. Upon receipt of the share certificates and assignments, Surviving
Pubco shall deliver to the Escrow Agent new certificates representing the number
of shares owned by each Owner after such payment. The parties hereto (other than
the Escrow Agent) agree that the foregoing right to make payments of Established
Claims in Surviving Pubco Ordinary Shares may be made notwithstanding any other
agreements restricting or limiting the ability of any Owner to sell any
Surviving Pubco shares or otherwise. Surviving Pubco and the Representative
shall be required to exercise utmost good faith in all matters relating to the
preparation and delivery of each Joint Notice. As used herein, “Fair Market
Value” means the average reported closing price for the Surviving Pubco Ordinary
Shares on Nasdaq for the thirty trading days ending on the last trading day
prior to (x) the day the Established Claim is paid with respect to
Indemnification Claims paid on or before the Escrow Release Date and (y) the
Escrow Release Date with respect to shares constituting the Pending Claims
Reserve (as hereinafter defined), as applicable.



-4-

 

(iii)          Notwithstanding anything herein to the contrary, at such time as
an Indemnification Claim has become an Established Claim, the Company
Shareholders shall have the right to substitute for the Escrow Shares that
otherwise would be paid in satisfaction of such claim (the “Claim Shares”), cash
in an amount equal to the Fair Market Value of the Claim Shares (“Substituted
Cash”). In such event (i) the Joint Notice shall include a statement describing
the substitution of Substituted Cash for the Claim Shares, and (ii)
substantially contemporaneously with the delivery of such Joint Notice, the
Company Shareholders shall cause currently available funds to be delivered to
the Escrow Agent in an amount equal to the Substituted Cash. Upon receipt of
such Joint Notice and Substituted Cash, the Escrow Agent shall (y) in payment of
the Established Claim described in the Joint Notice, deliver the Substituted
Cash to Surviving Pubco in lieu of the Claim Shares, and (z) cause the Claim
Shares to be returned to the Owners.

3.             (a)         On the first Business Day after the Escrow Release
Date, upon receipt of a joint notice, the Escrow Agent shall retain the number
of shares in the Pending Claims Reserve and distribute and deliver to each Owner
certificates representing any remaining Surviving Pubco Ordinary Shares then in
such Owner’s account. If, at such time, there are any Indemnification Claims
with respect to which Notices have been received but which have not been
resolved pursuant to Section 2 hereof or in respect of which the Escrow Agent
has not been notified of, and received a copy of, a final determination (after
exhaustion of any appeals) by a court of competent jurisdiction, as the case may
be (in either case, “Pending Claims”), and which, if resolved or finally
determined in favor of Surviving Pubco, would result in a payment to Surviving
Pubco, the Escrow Agent shall retain in the Pending Claims Reserve that number
of Surviving Pubco Ordinary Shares having a Fair Market Value equal to the
dollar amount for which indemnification is sought in such Indemnification Claim,
allocated pro rata from the account maintained on behalf of each Owner.
Surviving Pubco and the Representative shall certify to the Escrow Agent the
Fair Market Value to be used in calculating the Pending Claims Reserve and the
number of Surviving Pubco Ordinary Shares to be retained therefor. Thereafter,
if any Pending Claim becomes an Established Claim, Surviving Pubco and the
Representative shall deliver to the Escrow Agent a Joint Notice directing the
Escrow Agent to deliver to Surviving Pubco the number of shares in the Pending
Claims Reserve in respect thereof determined in accordance with paragraph 2(f)
above and to deliver to each Owner the remaining shares in the Pending Claims
Reserve allocated to such Pending Claim, all as specified in a Joint Notice. If
any Pending Claim is resolved against Surviving Pubco, Surviving Pubco and the
Representative shall deliver to the Escrow Agent a Joint Notice directing the
Escrow Agent to pay to each Owner its pro rata portion of the number of shares
allocated to such Pending Claim in the Pending Claims Reserve.



-5-

 

(b)         As used herein, the “Pending Claims Reserve” shall mean, at the time
any such determination is made, that number of Surviving Pubco Ordinary Shares
in the Escrow Fund having a Fair Market Value equal to the sum of the aggregate
dollar amounts claimed to be due with respect to all Pending Claims (as shown in
the Notices of such Claims).

(c)         As used here, the “Escrow Release Date” shall mean, the earlier of
(a) the 30th day after the date Surviving Pubco has filed with the SEC its
Annual Report for the year ending December 31, 2016 and (b) March 31, 2017, the
Escrow Agent shall release all Escrow Shares then remaining in escrow, less that
portion of the Escrow Shares applied or reserved with respect to Escrow Claims.
Any Escrow Shares that continue to be held after the Escrow Release Date with
respect to any unresolved Escrow Claim shall be delivered to the Owners in the
same proportions as originally deposited into escrow, promptly upon such
resolution, subject to reduction, if any, for the indemnification obligation
associated with such resolved Escrow Claim.

4.             The Escrow Agent, Surviving Pubco, and the Representative shall
cooperate in all respects with one another in the calculation of any amounts
determined to be payable to Surviving Pubco and the Owners in accordance with
this Agreement and in implementing the procedures necessary to effect such
payments.

5.           (a)          The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein. It is understood that the Escrow Agent
is not a trustee or fiduciary and is acting hereunder merely in a ministerial
capacity.

(b)         The Escrow Agent shall not be liable for any action taken or omitted
by it in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent in good faith to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

(c)          The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to Surviving Pubco or release of the Shares to the Owners,
in each case, pursuant to the terms of this Agreement or, if a notice is
disputed by Surviving Pubco or the Representative, the settlement with respect
to any such dispute, whether by virtue of joint resolution, arbitration or
determination of a court of competent jurisdiction, is to pay, after the
conditions for payment set forth herein have been met, to Surviving Pubco or the
Owners, as applicable, the amount specified in such notice, and the Escrow Agent
shall have no duty to determine the validity, authenticity or enforceability of
any specification or certification made in such notice.



-6-

 

(d)          The Escrow Agent shall not be liable for any action taken by it in
good faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 5(f), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

(e)          The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by its giving the other parties hereto written
notice and such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by Surviving
Pubco and the Representative. If no new escrow agent is so appointed within the
60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Fund with any court it reasonably deems
appropriate.

(f)          The Escrow Agent shall be indemnified and held harmless by
Surviving Pubco from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Fund held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in the any state or federal
court located in New York County, State of New York.

(g)          The Escrow Agent shall be entitled to reasonable compensation from
Surviving Pubco for all services rendered by it hereunder. The Escrow Agent
shall also be entitled to reimbursement from Surviving Pubco for all expenses
paid or incurred by it in the administration of its duties hereunder including,
but not limited to, all counsel, advisors’ and agents’ fees and disbursements
and all taxes or other governmental charges.

(h)          From time to time on and after the date hereof, Surviving Pubco and
the Representative shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do or cause to be done such
further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

(i)          Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

6.             This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.



-7-

 

7.             This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives shall be governed by and construed in accordance with the law of
New York applicable to contracts made and to be performed therein. This
Agreement cannot be changed or terminated except by a writing signed by
Surviving Pubco, the Escrow Agent, and a majority of the Company Shareholders.

8.             All disputes arising under this Agreement between Surviving Pubco
and the Representative, including a dispute arising from a party’s failure or
refusal to sign a Joint Notice, shall be handled in accordance with Section 10.8
of the Merger Agreement.

9.             All notices and other communications under this Agreement shall
be made in accordance with section 10.1 of the Merger Agreement to the
respective parties as follows:

A.           If to Surviving Pubco to:

 

Wins Finance Holdings Inc.

B401, Chengjian Plaza, No. 18

Beitaipingzhunag

Haidian Distsrict, Beijing 100088, PR

Attention: Richard Xu
Telephone:
Telecopy:
E-mail:

with a copy to:

Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1901
Attention: David Alan Miller, Esq.
Telephone: 212-818-8880

Telecopier No.: 212-818-8881

E-mail: dmiller@graubard.com

 

and

Robert H. Cohen

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173

Telephone: 212-547-5885

Telecopy: 212-547-5444

E-mail: rcohen@mwe.com

 



-8-

 



B.If to the Representative or the Company Shareholders, to each at the address
listed on Schedule A hereto

with a copy to:

Robert H. Cohen

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173

Telephone: 212-547-5885

Telecopy: 212-547-5444


  C. If to the Escrow Agent, to it at:

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attention: Mark Zimkind

Telephone: 212-845-3200
Telecopy: 212-509-5150

E-mail: mzimkind@continentalstock.com

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

10.         (a)           If this Agreement requires a party to deliver any
notice or other document, and such party refuses to do so, the matter shall be
submitted for resolution in accordance with Section 8 of this Agreement.

(b)           All notices delivered to the Escrow Agent shall refer to the
provision of this Agreement under which such notice is being delivered and, if
applicable, shall clearly specify the aggregate dollar amount due and payable to
Surviving Pubco.

(c)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.

[Signatures are on following page]



-9-

 

[Signature Page to Escrow Agreement]



  WINS FINANCE HOLDINGS INC.       By: _______________________________   Name: 
____________________________   Title:  _____________________________      
[REPRESENTATIVE]       By: _______________________________   Name: 
____________________________   Title:  _____________________________      
CONTINENTAL STOCK TRANSFER &     TRUST COMPANY       By: 
______________________________   Name:  ____________________________   Title:   
____________________________

 



-10-

 

 

SCHEDULE A

 

ESCROW SHARES ALLOCATION

 

Name Address

No. of

Escrow Shares

Wits Global Limited     Appelo Limited     Glowing Assets Holdings Limited    
Cosmic Expert Limited     Total    

 

 -11-



 

 